The defendants’ petition for certification for appeal from the Appellate Court, 71 Conn. App. 600 (AC 21701), is granted, limited to the following issues:
*943The Supreme Court docket number is SC 16848.
Richard T. Stabnick, in support of the petition.
Decided October 3, 2002
“1. Did the Appellate Court properly substitute its own factual findings for those of the workers’ compensation commissioner?
“2. Did the Appellate Court properly reverse the decision of the workers’ compensation commissioner or should the Appellate Court have remanded the issues?”